Citation Nr: 0407303	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  95-37 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

This matter has been before the Board on five prior 
occasions.  This matter was initially denied by the Board in 
February 1997.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a July 1998 Order, the Court vacated the 
February 1997 decision of the Board and remanded the matter 
for readjudication consistent with the Joint Motion for 
Remand and to Stay Further Proceedings.  The matter again 
came before the Board in December 1998, at which time another 
remand was ordered.  In November 2000, the matter was denied 
by the Board and, once again, the veteran appealed this 
decision to the Court.  In a July 2001 Order, the Court 
vacated the November 2000 decision of the Board and remanded 
the matter for additional development.  When the matter was 
before the Board for the fourth time, in March 2002, the 
Board requested additional development and this case was sent 
to the Board's Evidence Development Unit.  Thereafter, in 
June 2003, this matter was before the Board for the fifth 
time and it was remanded to the RO for additional 
development.  Upon review of the claims file, the Board finds 
that the development described below must be accomplished 
prior to further adjudication by the Board.  


REMAND

In accordance with the June 2003 remand from the Board, the 
veteran was afforded a VA examination for joints.  The report 
of this examination, however, does not include findings as to 
weakened movement, excess fatigability, incoordination, or 
recurrent subluxation.  Additionally, the examination report 
includes the veteran's complaints of infrequent episodes of 
giving way, locking, and popping; however, it is unclear from 
the examination report whether these complaints were 
addressed upon physical examination.  Under the VCAA, the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002); 
see also Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, in view of the inadequate compliance with the 
Board's prior development instructions, this case must be 
remanded to the RO for further action.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims has determined that a remand 
by the Board confers upon a claimant, as a matter of law, the 
right to compliance with remand orders.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matters which the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  When additional records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA orthopedic 
examination with a physician other than 
the one who performed the August 2003 
examination to determine the current 
severity of his left knee impairment.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination of the 
veteran.  All indicated testing should be 
completed.  The examiner is requested to 
record pertinent medical complaints, 
symptoms, and clinical findings.  In 
addition, the examiner is requested to 
offer an opinion, with full supporting 
rationale, as to each of the following:  

a.  To the extent possible, the examiner 
should comment on whether there is 
medical evidence of recurrent subluxation 
or lateral instability of the right knee.  
If so, is it slight, moderate, or severe 
in degree?

b.  The examiner should comment on 
whether the veteran's left knee disorder 
is productive of a dislocated semilunar 
cartilage with frequent episodes of 
locking, pain, and effusion into the 
joint.  

c.  The examiner should provide results 
of range of motion testing, with special 
consideration as to whether there is 
additional functional loss due to pain, 
weakness, fatigue and incoordination.  If 
possible, any such additional functional 
loss should be expressed in degrees of 
additional limitation of motion.  

c.  Lastly, the examiner should comment 
on whether the veteran experiences 
impairment of the tibia and fibula.  
Specifically, the examiner should provide 
an opinion as to whether there is 
nonunion of the tibia and fibula 
requiring brace or whether there is 
malunion and the degree of disability; 
slight, moderate, or marked; produced by 
such impairment.  

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

4.  The RO should then review the claim 
in light of any additional evidence 
received since the September 2003 
Supplemental Statement of the Case 
(SSOC).  If the benefit sought on appeal 
remains denied, the RO should issue an 
appropriate SSOC.  The veteran and his 
representative should have the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




